Citation Nr: 1711687	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  12-23 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder.  


REPRESENTATION

Veteran represented by:	Nicole Knoll, Agent


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from November 1971 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The March 2012 rating decision reopened and denied the claim of entitlement to service connection for PTSD. 

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The United States Court of Appeals for Veterans Claims (Court) has held that the Board must broadly construe claims and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1, 4 (2009).  Thus, the Board has recharacterized the reopened issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder.


FINDINGS OF FACT

1.  The RO denied the claim for service connection for PTSD in a January 2007 rating decision; the Veteran filed a notice of disagreement in January 2008 and the RO issued a statement of the case in June 2008, but the Veteran did not perfect his appeal by submitting a substantive appeal and no new and material evidence was received within the appeal period. 

2.  Additional evidence received since the January 2007 decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD, and raises a reasonable possibility of substantiating the claim of service connection.

3.  The competent and probative evidence is, at the very least, in relative equipoise as to whether the Veteran's current PTSD is related to his active service.


CONCLUSIONS OF LAW

1.  The January 2007 decision denying the claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2006).

2.  New and material evidence has been received since the January 2007 decision to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016). 

3.  The criteria for service connection for an acquired psychiatric disorder, diagnosed as PTSD, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VA's duties to notify and assist have been met.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Moreover, as the entire benefit sought on appeal is granted, any deficiency as to VA's duties to notify and assist would be harmless error.


II.  New and Material Evidence

Generally, a claim which has been denied in a final decision by an agency of original jurisdiction (AOJ) may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(b) (West 2014).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.

To be considered new, evidence cannot have been previously submitted to agency decision makers, or be cumulative or redundant of evidence of record at the time of the last prior final denial.  To be material, evidence must, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim, and raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In deciding whether new and material evidence has been submitted, the Board considers evidence submitted since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The RO issued a rating decision denying the Veteran's claim of service connection for PTSD in January 2007 on the grounds that there was no verified stressor.  The Veteran filed a notice of disagreement in January 2008 and the RO issued a statement of the case in June 2008.  The Veteran was notified of his appellate rights but did not perfect his appeal by submitting a substantive appeal and no new and material evidence was received within the appeal period.  Therefore, the January 2007 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156(b), 20.1103.  Consequently, the Board will consider evidence received since that decision.

The evidence of record at the time of the January 2007 decision included Richmond Veterans Affairs Medical Center (VAMC) treatment records containing a diagnosis of PTSD in January and April 2005.  The record also contained the Veteran's lay contentions on an August 2006 VA Form 21-0781 that he continually had to shoot, and saw dead bodies, while serving as a door gunner on a helicopter in Vietnam.  He further contended that he was in a crash landing in late 1972 to early 1973.  Lastly, he contended that he was constantly being fired upon.  

In its January 2007 decision, the RO stated that the information provided by the Veteran was not specific enough to verify the claimed in-service stressor.  

Subsequent to the January 2007 decision, the Veteran provided more detail regarding the date and location of the claimed in-service stressor.  See 09/26/2011 VBMS, VA Form 21-0781.  In November 2011, a VA examiner determined that the Veteran has a stressor that is related to the Veteran's fear of hostile military or terrorist activity and is adequate to support a diagnosis of PTSD.  11/29/2011 VBMS, VAX, pp. 8-9.

The Board also notes that the Veteran's military personnel file confirmed that the Veteran had imminent danger service in Vietnam between August 1972 and March 1973; thus, the evidence of records supports an in-service stressor to support a diagnosis of PTSD.  11/03/2011 VBMS, Administrative Decision.  

The new evidence relates to an unestablished element necessary to substantiate the previously denied claim; specifically, the evidence in-service stressor - the element that was missing in the January 2007 RO determination.  The Board finds that the above evidence, to include November 2011 administrative decision, is new and material evidence that has been received that has been determined to confirm an in-service stressor.  Therefore, the claim of service connection for PTSD is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. §3.156(a).


III.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Claims for service connection for PTSD require a medical diagnosis conforming to the requirements of § 4.125(a), an in-service stressor accompanied by credible and supporting evidence that the stressor claimed to be the cause of the disorder occurred in service, and established medical evidence connecting the current disability to the stressor.  38 C.F.R. § 3.304(f?); see 38 C.F.R. § 4.125(a) (2016); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

The Board must consider all the evidence of record and make appropriate determinations of competency, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  

After review of the record, the Board finds that the criteria for service connection for PTSD have been met.  See 38 C.F.R. § 3.303.

The record contains a diagnosis of PTSD.  In January 2005, the Veteran was assessed by a VA clinical psychologist, who diagnosed the Veteran with PTSD based on a traumatic event that involved actual or threatened death or serious injury and threat to the physical integrity of the Veteran or others, and the Veteran's response involved intense fear, helplessness, or horror.  05/26/2005 VBMS, MTR-Government, pp. 5-11.  The Veteran's post-service treatment records also contain a diagnosis of PTSD based on an assessment given in August 2014.  12/22/2014 VBMS, CAPRI No. 2, pp. 4-6.  

Although the November 2011 VA examiner determined that the Veteran has a stressor that is related to the Veteran's fear of hostile military or terrorist activity and is adequate to support a diagnosis of PTSD, she determined that the Veteran did not meet the full criteria for PTSD.  11/29/2011 VBMS, VAX, pp. 8-12.  However, a review of the examination report reveals that, based on the examiner's assessment, the Veteran's symptoms satisfied Criteria B, C, and D, despite the conclusion to the contrary.  Id. at 10-12.  The examiner failed to provide a rationale for the inconsistent findings.  Additionally, although the examiner noted the January 2005 diagnosis of PTSD, she did not provide a rationale for reaching a different conclusion.  Id. at 7.  Accordingly, the Board finds the November 2011 examination report as inconclusive as to whether the Veteran has a current diagnosis of PTSD.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

However, when viewing the relevant evidence in total, the Board finds it to be in at least equipoise as to whether the Veteran has a current diagnosis of PTSD, and reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 3.102.  Indeed, this includes consideration of the January and April 2005 diagnosis as well as the August 2014 one.  

As previously noted, it has been conceded that the Veteran experienced an in-service stressor because he feared for his life while serving in Vietnam.  11/03/2011 VBMS, Administrative Decision.  Such a finding is supported by the award of the Army Commendation Medal to the Veteran in January 1973 for meritorious service in connection with military operations against a hostile force.  07/30/2014 VBMS, MPR No. 1, p. 4.  The Board finds that such evidence establishes credible supporting evidence of an in-service stressor, to include from the Veteran's fear of hostile military activity.

The January 2005 opinion from a VA clinical psychologist diagnosed the Veteran with PTSD based on a traumatic event involving fear of threatened death or serious injury, specifically referencing the Veteran's exposure to significant injury, carnage, and death while serving in Vietnam.  05/26/2005 VBMS, MTR-Government, 
pp. 5-11.  Additionally, although the November 2011 VA examiner, a licensed psychologist, concluded that the Veteran did not meet the full criteria for PTSD, she did find that the Veteran has a stressor that is related to his fear of hostile military or terrorist activity and that is adequate to support a diagnosis of PTSD.  11/29/2011 VBMS, VAX, pp. 8-9.  

In sum, the Board finds that the evidence is in at least relative equipoise as to whether the Veteran currently has PTSD related to service.  In such situations, reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 3.102.  As such, the Board finds that service connection for PTSD is warranted.  38 C.F.R. §§ 3.102, 3.303, 3.304(f?).


ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for PTSD is granted.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is granted.



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


